Title: From George Washington to James Ross, 6 August 1794
From: Washington, George
To: Ross, James


               
                  Sir,
                  German Town [Pa.] Augt 6th 1794
               
               The enclosed was written agreeably to its date, & would have been sent by the Mail to Pittsburgh (under cover to Colo. Presley Nevill) but finding that this conveyance had become unsafe, I did not incline to embrace it. It will, I hope & expect, be put into your hands by Mr Bradford the Attorney General, who will communicate to you the purport of his visit into the part of the Country wherein you live.
               The reason of my adding to the enclosed is, that yesterday a person (whose name, nor place of abode I did not enquire being otherwise engaged, & hurried at the time) called upon me to
                  
                  know if I wd sell my land in Fayette County—being answered in the affirmative, he asked the price—I told him I had given you a power to sell it, and to you his application had best be made. Pressing still to know the price I told him I could enter into no agreement, but supposed if the land was yet unsold he might obtain it at Six dollars an acre.
               This person was a driver of his own team, & from his appearance I hardly supposed he was in circumstances to advance ten pounds in payment; but to my surprise he gave me to understand (not gasconadingly) that he could pay £1000 down, and with sufficient time to dispose of the land on which he lives, he could pay £3000 more.
               I advised him to you, and he seemed disposed to go—of which I make this mention—I am sorry I did not ask his name as he seemed much in earnest, & had rid from Phila. to this place for the sole purpose he said of making the foregoing enquiries—I think he said he lived in Cumberland County. With great esteem I am—Sir Yr Most Obedt Servt
               
                  Go: Washington
               
            